DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to applicant’s arguments and amendments filed 9/12/2022, which are in response to USPTO Office Action mailed 7/13/2022. Applicant’s arguments have been considered with the results that follow: THIS ACTION IS MADE FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21-22 and 24-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tabatabai et al. (US PGPUB No. 2003/0110297; Pub. Date: Jun. 12, 2003) in view of Sabino et al. (US PGPUB No. 2016/0110473; Pub. Date: Apr. 21, 2016) and VAN DEN ABEELE et al. (US PGPUB No. 2016/0006818; Pub. Date; Jan. 7, 2016).
Regarding independent claim 21,
	Tabatabai discloses a system, comprising: a processor; See FIG. 7, (Disclosing a system for multimedia presentation configured to transform content for display on multiple target devices. FIG. 7 illustrates a system embodiment comprising a processor 722.)
and a memory that sources executable instructions which, when executed by the processor of the system, facilitate performance of operations, the operations comprising: receiving a request for a data item having an identifier and associated type information; See FIG. 7, (Bus 740 further comprising memory 724.) See Paragraph [0025], (Delivery of content to a target device occurs in response to a specific delivery request from a target device, i.e. receiving a request for a data item.)  See Paragraphs [0026]-[0027], (As described in [0025], the transformation method is performed in response to a request from a target device. The transformation method comprises receiving description data for a multimedia presentation. Source description data is used to derive source media data, i.e. an identifier, and source composition data, i.e. associated type information.)
selecting a selected handler from among a group of handlers based on the associated type information; See Paragraph [0024], (A plurality of rules are employed in order to adapt content to a particular device. The various rules may be incorporated within the transformation engine as plug-ins, i.e. selecting a handler from among a group of handlers (e.g. the plurality of rules/plug-ins) based on associated type information (e.g. composition data 104). Multimedia data comprising media data, composition data and description data are used by the transformation engine in order to adapt content into distinct versions that match the one or more target devices.)
obtaining, via the selected handler and based on the identifier, a first set of data corresponding to a first subpart of the data item from a first backing data source, and a second set of data corresponding to a second subpart of the data item from a second backing data source; See FIGs. 2A-3, (FIG. 2A illustrates step 200 of receiving a multimedia presentation comprising media data, composition data and description data. As illustrated in FIG. 3, a multimedia presentation may comprise video 304, audio 302, i.e. first and second subparts.) Note [0028] wherein received source multimedia comprises metadata describing a data source, i.e. first and second backing data sources (e.g. the data sources of the individual components of multimedia presentation 300).
formatting the graph node for a specified client device type; See FIG. 1, (Illustrating a plurality of content versions 120A-120N being delivered to corresponding devices 130A-130N, i.e. formatting for a specified client device type.) Note [0005]-[0006] wherein media objects may be represented as a scene graph having nodes that represent primitive media objects. Therefore, media presentations may be represented using graph structures.
Tabatabai does not disclose processing the first set of data and the second set of data into a graph node.
and caching the graph node in a graph data structure.  
Sabino discloses processing the first set of data and the second set of data into a graph node. See Paragraph [0105], (Batch loader 800 convers initial records from a legacy database in a source format into nodes and relationships for the graph database and stores said nodes and relationships within the graph database, i.e. processing sets of data into a graph node.)
and caching the graph node in a graph data structure. See Paragraph [0131], (A cache manager component configured to manage nodes and relationships of a graph in a cache. Portions of a graph database may be retrieved and stored in a cache.)
Tabatabai and Sabino are analogous art because they are in the same field of endeavor, content management. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Tabatabai to include the method of consolidating data into a graphing format in order to process requests in said graph format as disclosed by Sabino. Paragraphs [0063] and [0128] of Sabino disclose that the method enables faster access to information via the graph loader and caching functionalities respectively as retrieving data from a cache is faster than retrieving it from storage.
Tabatabai-Sabino does not disclose the step of determining, via the selected handler and based on the identifier, one or more sets of data to request, the sets of data comprising a first set of data, a second set of data, and a third set of data; 
filtering out, via the selected handler, the third set of data from the one or more sets of data to request, based on a determination that the third set of data corresponds to a subpart of the data to which the first set of data or the second set of data corresponds;
VAN DEE ABEELE discloses the step of determining, via the selected handler and based on the identifier, one or more sets of data to request, the sets of data comprising a first set of data, a second set of data, and a third set of data; See Paragraph [0043]-[0044], (Disclosing a method for reducing a number of client-server sessions between a server and a plurality of clients. The method includes an intermediary node configured to determine if there are any redundancies between the various server-client sessions that can be removed from the system. Note FIG. 1B illustrating requests 1-4 corresponding to requests for information sets, i.e. determining first, second, etc. sets of data.) See Paragraph [0036], (Clients may submit requests having information regarding resources on a node acting as a server and/or request the node to perform an action according to capabilities of said nodes, i.e. an identifier (e.g. the request containing node information).)
filtering out, via the selected handler, the third set of data from the one or more sets of data to request, based on a determination that the third set of data corresponds to a subpart of the data to which the first set of data or the second set of data corresponds; See Paragraph [0043]-[0044], (The method includes an intermediary node configured to determine if there are any redundancies between the various server-client sessions that can be removed from the system. An exemplary case of overlap is illustrated in FIG. 1B wherein situation "A" represents an overlap between data requests 1 and 2.) See Paragraph [0050], (A relationship manager component is configured to update a server-client session between the intermediary node and the server to remove a part of a first request that does not overlap with the second request, i.e. filtering out, via the selected handler (e.g. the relationship manager), the third set of data from the one or more sets of data to request, based on a determination that the third set of data corresponds to a subpart of the data to which the first set of data or the second set of data corresponds (e.g. request 1 and request 2 have overlapping datasets, i.e. a correspondence).)
Tabatabai, Sabino and VAN DEE ABEELE are analogous art because they are in the same field of endeavor, data transmission. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Tabatabai-Sabino to include the method of managing overlapping requests as disclosed by VAN DEE ABEELE. Paragraph [0038] of VAN DEE ABEELE discloses that the method advantageously reduces server load by combining and/or otherwise reducing the number of server-client sessions. This represents an improvement in system performance by reducing the overall session load while still servicing every request for information.

Regarding dependent claim 22,
As discussed above with claim 21, Tabatabai-Sabino-VAN DEE ABEELE discloses all of the limitations.
	Sabino further discloses the step wherein the caching the graph node data structure comprises caching the graph node data structure at a front end data service cache. See FIG. 11 and Paragraph [0131], (Cache manager 1100 is accessed by the client via an interface 122 of the flexible graph system, i.e. the cache 1102 of the cache manager 1100 is a front-end data service cache.).



Regarding dependent claim 24,
As discussed above with claim 21, Tabatabai-Sabino-VAN DEE ABEELE discloses all of the limitations.
	Sabino further discloses the step wherein the obtaining the second set of data comprises obtaining a reference set. See Paragraph [0105], (Disclosing a graph loader 118 comprising a batch loader for translating records, i.e. a second set of data, from a legacy database, i.e. one or more second data sources, in a source format into nodes and relationships for a graph database.). See Paragraph [0122], (Requests to the graph database comprise obtaining at least one of a group of nodes, a group of node properties, a group of relationships or a group of relationship properties, i.e. the request response is a reference dataset.).

Regarding dependent claim 25,
As discussed above with claim 24, Tabatabai-Sabino-VAN DEE ABEELE discloses all of the limitations.
	Sabino further discloses the step wherein the reference set comprises an edge to another graph node in the graph node data structure. See Paragraph [0105], (Disclosing a graph loader 118 comprising a batch loader for translating records, i.e. a second set of data, from a legacy database, i.e. one or more second data sources, in a source format into nodes and relationships for a graph database.). See Paragraph [0122], (Requests to the graph database comprise obtaining at least one of a group of nodes, a group of node properties, a group of relationships or a group of relationship properties, i.e. a group of relationships includes edges to other graph nodes.).

Regarding dependent claim 26,
As discussed above with claim 21, Tabatabai-Sabino-VAN DEE ABEELE discloses all of the limitations.
	Tabatabai further discloses the step wherein the processing the first set of data and the second set of data into the graph node comprises reassembling the first set of data and the second set of data into a dataset. See Paragraph [0025], (The multimedia presentation, including media data, composition data and description data is transformed by the transformation engine into multiple target versions based on the features and capabilities of the devices to which the multimedia data will be delivered, i.e. reassembling data into a dataset (e.g. by transforming the retrieved data into target versions).) See FIG. 1, (Illustrating a plurality of content versions 120A-120N being delivered to corresponding devices 130A-130N, i.e. formatting for a specified client device type.)

Regarding dependent claim 27,
As discussed above with claim 26, Tabatabai-Sabino-VAN DEE ABEELE discloses all of the limitations.
	Tabatabai further discloses the step wherein the processing further comprises formatting at least part of the dataset for a specified client software version into the graph node. See Paragraph [0025], (The multimedia presentation, including media data, composition data and description data is transformed by the transformation engine into multiple target versions based on the features and capabilities of the devices to which the multimedia data will be delivered, i.e. reassembling data into a dataset (e.g. by transforming the retrieved data into target versions).) See FIG. 1, (Illustrating a plurality of content versions 120A-120N being delivered to corresponding devices 130A-130N, i.e. formatting for a specified client device type.)

Regarding dependent claim 28,
	As discussed above with claim 21, Tabatabai-Sabino-VAN DEE ABEELE discloses all of the limitations.
	Tabatabai further discloses the step wherein the handler determines the first subpart of the data item and determines mapping data to the first data source. See Paragraph [0026], (Source description data is used to derive source media data and source composition data as in step 208 of FIG. 2B, i.e. handler determines the first subpart of the data item and determines mapping data to the first data source.) Note that wherein the method of Tabatabai is performed by the transformation engine which incorporates the plurality of plug-ins/rules (e.g. handlers) that determine the multiple versions of requested content, i.e. the process is performed via handlers.)


Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tabatabai in view of Sabino and VAN DEE ABEELE as applied to claim 21 above, and further in view of MITRA et al. (US PGPUB No. 2014/0337358; Pub. Date: Nov. 13, 2014).
Regarding dependent claim 23,
	As discussed above with claim 21, Tabatabai-Sabino-VAN DEE ABEELE discloses all of the limitations.
	Tabatabai-Sabino-VAN DEE ABEELE does not disclose the step wherein the obtaining the first set of data comprises obtaining a first property subpart comprising first property data from the first backing data store and obtaining a second property subpart comprising second property data from the second data backing store.
	MITRA discloses the step wherein the obtaining the first set of data comprises obtaining a first property subpart comprising first property data from the first backing data store and obtaining a second property subpart comprising second property data from the second data backing store. See FIG. 7, (Disclosing a method for obtaining data from partial information aggregated from a plurality of sources. FIG. 7 illustrates a partial 1, i.e. a set of data, having a plurality of related partials 1-4, i.e. first subpart (1) and second subpart (2). Related Partial 1 and Related Partial 2 access different data sources each in order to obtain information that comprises the set of data "Partial 1", i.e. obtaining the first set of data comprises accessing two different data sources corresponding to the first and second subparts.).
Tabatabai, Sabino, VAN DEE ABEELE and MITRA are analogous art because they are in the same field of endeavor, data management. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Tabatabai-Sabino-VAN DEE ABEELE to include the method of obtaining data from multiple sources as disclosed by MITRA. Doing so would allow the system to consolidate data from multiple sources into datasets that may be further combined or processed more easily as opposed to processing each partial data item separately.

Claim(s) 29 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tabatabai in view of Sabino and VAN DEE ABEELE as applied to claim 21 above, and further in view of Forster et al. (US PGPUB No. 2009/0024987; Pub. Date: Jan. 22, 2009).
Regarding dependent claim 29,
As discussed above with claim 21, Tabatabai-Sabino-VAN DEE ABEELE discloses all of the limitations.
	Tabatabai-Sabino-VAN DEE ABEELE does not disclose the step wherein the handler provides access credentials to the first data source.
	Forster discloses the step wherein the handler provides access credentials to the first data source. See Paragraph [0046], (Disclosing a method having configuration files having a <URNMappings> section for identifying a URN to uniquely represent data types within an XML representation of an object.). Individual handlers have mappings as described in [0040]-[0052] that allow said handlers to determine parameters to be extracted from data objects and their types, i.e. an object having parameters that can be extracted for further use is a data source. Further, the functionalities of the handlers allow them to access certain objects, i.e. the handlers provide access credentials in order to access the objects.
Tabatabai, Sabino, VAN DEE ABEELE and Forster are analogous art because they are in the same field of endeavor, data handling and management. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Tabatabai-Sabino-VAN DEE ABEELE to include the method of determining type information via URN resources as disclosed by Forster. Doing so would allow the system to transform and further process data of a plurality of data types to be handled by individual handlers as in FIG. 3 of Forster, wherein additional handlers may be created to extend system functionality.

Regarding dependent claim 32,
As discussed above with claim 21, Tabatabai-Sabino-VAN DEE ABEELE discloses all of the limitations.
	Tabatabai-Sabino-VAN DEE ABEELE does not disclose the step wherein receiving the request for the data item comprises receiving a Uniform Resource Name (URN) as an identifier of the data item, and wherein the operations further comprise, determining the associated type information from the URN.
Forster discloses the step wherein receiving the request for the data item comprises receiving a Uniform Resource Name (URN) as an identifier of the data item, See Paragraph [0046], (Disclosing a method having configuration files having a <URNMappings> section for identifying a URN to uniquely represent data types within an XML representation of an object. See FIG. 7 illustrating the <URNMappings> tag having a specified <Type> tag for identifying a datatype, i.e. determining associated data type information from the URN and a <URN> tag for identifying a URN.).
and wherein the operations further comprise, determining the associated type information from the URN. See Paragraph [0049], (The plurality of handlers illustrated in FIG. 3 are each associated with a data type (e.g. XML handler with XML data, java handler with Java data, text handler with text data.). Note [0046] and FIG. 7 where data types are defined within the <URNMapping> tag, therefore the URN determines associated type information.
Tabatabai, Sabino, VAN DEE ABEELE and Forster are analogous art because they are in the same field of endeavor, data handling and management. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Tabatabai-Sabino-VAN DEE ABEELE to include the method of determining type information via URN resources as disclosed by Forster. Doing so would allow the system to transform and further process data of a plurality of data types to be handled by individual handlers as in FIG. 3 of Forster, wherein additional handlers may be created to extend system functionality.
	



Claim(s) 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tabatabai in view of Sabino and VAN DEE ABEELE as applied to claim 21 above, and further in view of Jenkins et al. (US PGPUB No. 2014/0344520; Pub. Date: Nov. 20, 2014).
Regarding dependent claim 30,
As discussed above with claim 21, Tabatabai-Sabino-VAN DEE ABEELE discloses all of the limitations.
	Tabatabai-Sabino-VAN DEE ABEELE does not disclose the step wherein the caching the graph node data structure comprises caching the graph node data structure at a front end data service cache that is shared by a plurality of front end servers.
	Jenkins discloses the step wherein the caching the graph node data structure comprises caching the graph node data structure at a front end data service cache that is shared by a plurality of front end servers. See Paragraph [0068], (Disclosing a cache component in communication with and used by multiple front-end servers, i.e. a front end data service cache that is shared by a plurality of front end servers.)
Tabatabai, Sabino¸VAN DEE ABEELE and Jenkins are analogous art because they are in the same field of endeavor, data handling and management. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Tabatabai-Sabino-VAN DEE ABEELE to include the use of a shared cache that is accessible by a plurality of front-end servers as disclosed by Jenkins. Doing so would allow the system to quickly provide cached data to multiple systems as well as having information relating to which front-end services have interacted with said cache.

Regarding dependent claim 31,
As discussed above with claim 30, Tabatabai- Sabino-VAN DEE ABEELE-Jenkins discloses all of the limitations.
	Sabino further discloses the step wherein the operations further comprise, receiving a client request for the data item, and in response to the request, returning the graph node from the front end data service cache. See Paragraph [0127], (The cache manager may retrieve at least one of the nodes or relationships from cache 1102 illustrated in FIG. 11, i.e. returning the graph node from the front end data service cache.) See Paragraph [0129], (The cache manager may receive a request for a portion of at least one of the nodes or relationships, i.e. receiving a client request for the data item, which may be retrieved from at least cache 1102, i.e. in response to the request, returning the graph node from the front end data service cache.)


Claim(s) 33-34, 37 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tabatabai et al. (US PGPUB No. 2003/0110297; Pub. Date: Jun. 12, 2003) in view of VERMEULEN et al. (US PGPUB No. 2016/0373456; Pub. Date: Dec. 22, 2016) and VAN DEN ABEELE et al. (US PGPUB No. 2016/0006818; Pub. Date; Jan. 7, 2016).
Regarding independent claim 33,
	Tabatabai discloses a method, comprising: receiving, by a system comprising a processor, a first request for a first data item having a first identifier with first associated type information; See FIG. 7, See Paragraph [0025], (Delivery of content to a target device occurs in response to a specific delivery request from a target device, i.e. receiving a request for a data item.)  See Paragraphs [0026]-[0027], (As described in [0025], the transformation method is performed in response to a request from a target device. The transformation method comprises receiving description data for a multimedia presentation. Source description data is used to derive source media data, i.e. an identifier, and source composition data, i.e. associated type information.)  See FIGs. 2A-3, (FIG. 2A illustrates step 200 of receiving a multimedia presentation comprising media data, composition data and description data. As illustrated in FIG. 3, a multimedia presentation may comprise video 304, audio 302, i.e. first and second data.)
receiving a second request for a second data item having a second identifier with second associated type information that is different from the first type information; See Paragraph [0026]-[0027], (The transformation method comprises receiving description data for a multimedia presentation. Source description data is used to derive source media data, i.e. an identifier, and source composition data, i.e. associated type information.)  See FIGs. 2A-3, (FIG. 2A illustrates step 200 of receiving a multimedia presentation comprising media data, composition data and description data. As illustrated in FIG. 3, a multimedia presentation may comprise video 304, audio 302, i.e. first and second data.) The examiner notes that video and audio type information are necessarily distinct from each other, i.e. composition data from audio 302 is different from composition data of video 304.
selecting a first selected handler from among a group of handlers based on the first type information; See Paragraph [0024], (A plurality of rules are employed in order to adapt content to a particular device. The various rules may be incorporated within the transformation engine as plug-ins, i.e. selecting a handler from among a group of handlers (e.g. the plurality of rules/plug-ins) based on associated type information (e.g. composition data 104). Multimedia data comprising media data, composition data and description data are used by the transformation engine in order to adapt content into distinct versions that match the one or more target devices.)
selecting a second selected handler from among the group of handlers based on the second type information, wherein the second selected handler is different from the first selected handler; See FIG. 1 and Paragraph [0024], (A plurality of rules are employed in order to adapt content to a particular device. The various rules may be incorporated within the transformation engine as plug-ins, i.e. selecting a handler from among a group of handlers (e.g. the plurality of rules/plug-ins). FIG. 1 illustrates a plurality of versions 120A-102N being generated for the plurality of target devices 130A-130N from the plurality of rules/plug-ins employed by the transformation engine, i.e. the second handler is different from the first handler.
obtaining, via the first selected handler and based on the first identifier, a first dataset; See FIG. 1, (Illustrating a plurality of content versions 120A-120N being delivered to corresponding devices 130A-130N, i.e. obtaining first and second datasets.) Note [0005]-[0006] wherein media objects may be represented as a scene graph having nodes that represent primitive media objects. Therefore, media presentations may be represented using graph structures.
obtaining, via the second selected handler and based on the second identifier, a second dataset; See FIG. 1, (Illustrating a plurality of content versions 120A-120N being delivered to corresponding devices 130A-130N, i.e. obtaining first and second datasets.) Note [0005]-[0006] wherein media objects may be represented as a scene graph having nodes that represent primitive media objects. Therefore, media presentations may be represented using graph structures.
Tabatabai does not disclose the step of assembling the first dataset and the second dataset into a graph node data structure.
VERMEULEN discloses the step of assembling the first dataset and the second dataset into a graph node data structure. See Paragraph [0030], (Disclosing a method for managing business objects using a knowledge graph data structure. The knowledge graph may determine whether particular data including datasets are combinable with other such types of data.) See Paragraph [0059], (Combining dataset matches includes generating a tree/graph in which nodes represent matched metadata or keyword items, i.e. assembling first and second datasets into a graph node data structure.)
Tabatabai and VERMUELEN are analogous art because they are in the same field of endeavor, content management. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Tabatabai to include the method of combining datasets in a graph/tree format as disclosed by VERMUELEN. Paragraph [0030] of VERMUELEN discloses that the ability to determine compatible/combinable objects provides the advantage of filtering off particular data that might not be compatible with desired objects, datasets, measures, etc. This step of filtering provides users with relevant data geared to their specific needs or context associated with the data being accessed and/or requested by the user.
Tabatabai-VERMUELEN does not disclose the step of receiving a third request for a third data item and filtering out the third request based on a determination that the third data item is comprised by a first dataset or a second dataset that are to be obtained based on the first request and the second request;
VAN DEE ABEELE discloses the step of receiving a third request for a third data item and filtering out the third request based on a determination that the third data item is comprised by a first dataset or a second dataset that are to be obtained based on the first request and the second request; See Paragraph [0043]-[0044], (Disclosing a method for reducing a number of client-server sessions between a server and a plurality of clients. The method includes an intermediary node configured to determine if there are any redundancies between the various server-client sessions that can be removed from the system. Note FIG. 1B illustrating requests 1-4 corresponding to requests for information sets, i.e. determining first, second, etc. sets of data. An exemplary case of overlap is illustrated in FIG. 1B wherein situation "A" represents an overlap between data requests 1 and 2.) See Paragraph [0050], (A relationship manager component is configured to update a server-client session between the intermediary node and the server to remove a part of a first request that does not overlap with the second request, i.e. filtering out, via the selected handler (e.g. ), the third set of data from the one or more sets of data to request, based on a determination that the third set of data corresponds to a subpart of the data to which the first set of data or the second set of data corresponds (e.g. request 1 and request 2 have overlapping datasets, i.e. a correspondence).)
Tabatabai, VERMUELEN and VAN DEE ABEELE are analogous art because they are in the same field of endeavor, data transmission. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Tabatabai-VERMUELEN to include the method of managing overlapping requests as disclosed by VAN DEE ABEELE. Paragraph [0038] of VAN DEE ABEELE discloses that the method advantageously reduces server load by combining and/or otherwise reducing the number of server-client sessions. This represents an improvement in system performance by reducing the overall session load while still servicing every request for information.




Regarding dependent claim 34,
As discussed above with claim 33, Tabatabai-VERMEULEN-VAN DEE ABEELE discloses all of the limitations.
	Tabatabai further discloses the step wherein the assembling the first dataset and the second dataset into the graph node data structure comprises processing, including by the first selected handler, the first dataset into a first graph node, comprising formatting the first graph node for a specified client device type. See FIG. 1, (Illustrating a plurality of content versions 120A-120N being delivered to corresponding devices 130A-130N, i.e. formatting for a specified client device type.) The examiner notes that the process is performed by the transformation engine comprising a plurality of plug-in/rules that generate transformed content that is delivered to requesting devices, i.e. by the first handler.
	processing, including by the second selected handler, the second dataset into a second graph node, comprising formatting the second graph node for the specified client device type. See FIG. 1, (Illustrating a plurality of content versions 120A-120N being delivered to corresponding devices 130A-130N, i.e. formatting for a specified client device type.) The examiner notes that the process is performed by the transformation engine comprising a plurality of plug-in/rules that generate transformed content that is delivered to requesting devices, i.e. by the second handler.
	VERMEULEN further discloses the step of caching the first graph in the graph node data structure, See Paragraph [0040], (The method includes processes for building and updating nodes in a graph.) See FIG. 3B and Paragraph [0068], (The system further comprises node cache 332 which may be used to store particular graph nodes, i.e. caching a graph node in a graph node data structure.)
	caching the second graph node in the graph node data structure. See Paragraph [0040], (The method includes processes for building and updating nodes in a graph.) See FIG. 3B and Paragraph [0068], (The system further comprises node cache 332 which may be used to store particular graph nodes, i.e. caching a graph node in a graph node data structure.)
The examiner notes that node cache 332 is described as capable of storing a plurality of nodes. Therefore, one of ordinary skill in the art would recognize that it is capable of storing first, second,..., n-th nodes.

Regarding independent claim 37,
Tabatabai discloses one or more non-transitory machine-readable media having machine- executable instructions, which when executed perform operations, the operations comprising: receiving a request for a data item having an identifier; See FIG. 7, See Paragraph [0025], (Delivery of content to a target device occurs in response to a specific delivery request from a target device, i.e. receiving a request for a data item.)  See Paragraphs [0026]-[0027], (As described in [0025], the transformation method is performed in response to a request from a target device. The transformation method comprises receiving description data for a multimedia presentation. Source description data is used to derive source media data, i.e. an identifier, and source composition data, i.e. associated type information.)  See FIGs. 2A-3, (FIG. 2A illustrates step 200 of receiving a multimedia presentation comprising media data, composition data and description data. As illustrated in FIG. 3, a multimedia presentation may comprise video 304, audio 302, i.e. first and second data.)
determining type information associated with the data item from the identifier; See Paragraph [0026]-[0027], (The transformation method comprises receiving description data for a multimedia presentation. Source description data is used to derive source media data, i.e. an identifier, and source composition data, i.e. associated type information.)  See FIGs. 2A-3, (FIG. 2A illustrates step 200 of receiving a multimedia presentation comprising media data, composition data and description data. As illustrated in FIG. 3, a multimedia presentation may comprise video 304, audio 302, i.e. first and second data.) The examiner notes that video and audio type information are necessarily distinct from each other, i.e. composition data from audio 302 is different from composition data of video 304.
selecting a selected handler from among a group of handlers based on the type information; See Paragraph [0024], (A plurality of rules are employed in order to adapt content to a particular device. The various rules may be incorporated within the transformation engine as plug-ins, i.e. selecting a handler from among a group of handlers (e.g. the plurality of rules/plug-ins) based on associated type information (e.g. composition data 104). Multimedia data comprising media data, composition data and description data are used by the transformation engine in order to adapt content into distinct versions that match the one or more target devices.)
obtaining, via the selected handler and based on the identifier, a first set of data corresponding to a first part of the data item from one or more first data sources, and a second set of data corresponding to a second part of the data item from one or more second data sources; See FIG. 7, See Paragraph [0025], (Delivery of content to a target device occurs in response to a specific delivery request from a target device, i.e. receiving a request for a data item.)  See Paragraphs [0026]-[0027], (As described in [0025], the transformation method is performed in response to a request from a target device. The transformation method comprises receiving description data for a multimedia presentation. Source description data is used to derive source media data, i.e. an identifier, and source composition data, i.e. associated type information.)  See FIGs. 2A-3, (FIG. 2A illustrates step 200 of receiving a multimedia presentation comprising media data, composition data and description data. As illustrated in FIG. 3, a multimedia presentation may comprise video 304, audio 302, i.e. first and second data.)
formatting the first set of data and the second data for at least one of: a specified client device type or a specified client application software version. See FIG. 1, (Illustrating a plurality of content versions 120A-120N being delivered to corresponding devices 130A-130N, i.e. formatting for a specified client device type.) The examiner notes that the process is performed by the transformation engine comprising a plurality of plug-in/rules that generate transformed content that is delivered to requesting devices, i.e. by the first handler.
The examiner notes that the step " at least one of: a specified client device type or a specified client application software version " is optional due to the use of the terms “at least one of” and "or", the claim requires selection of an element from a list of alternatives, the prior art teaches the element if one of the alternatives is taught by the prior art, see MPEP 2143.03. 
	Tabatabai does not disclose the step of assembling the first set of data and the second set of data into a graph node data structure,
	VERMEULEN discloses the step of assembling the first set of data and the second set of data into a graph node data structure, See Paragraph [0030], (Disclosing a method for managing business objects using a knowledge graph data structure. The knowledge graph may determine whether particular data including datasets are combinable with other such types of data.) See Paragraph [0059], (Combining dataset matches includes generating a tree/graph in which nodes represent matched metadata or keyword items, i.e. assembling first and second datasets into a graph node data structure.)
Tabatabai and VERMUELEN are analogous art because they are in the same field of endeavor, content management. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Tabatabai to include the method of combining datasets in a graph/tree format as disclosed by VERMUELEN. Paragraph [0030] of VERMUELEN discloses that the ability to determine compatible/combinable objects provides the advantage of filtering off particular data that might not be compatible with desired objects, datasets, measures, etc. This step of filtering provides users with relevant data geared to their specific needs or context associated with the data being accessed and/or requested by the user.
Tabatabai-VERMUELEN does not disclose the step of filtering out, via the selected handler, at least a portion of the first set of data or the second set of data based on a determination that the at least a portion of the first set of data or the second set of data is duplicated at the other of first set of data or the second set of data; 
	VAN DEN ABEELE discloses the step of filtering out, via the selected handler, at least a portion of the first set of data or the second set of data based on a determination that the at least a portion of the first set of data or the second set of data is duplicated at the other of first set of data or the second set of data; See Paragraph [0043]-[0044], (Disclosing a method for reducing a number of client-server sessions between a server and a plurality of clients. The method includes an intermediary node configured to determine if there are any redundancies between the various server-client sessions that can be removed from the system. An exemplary case of overlap is illustrated in FIG. 1B wherein situation "A" represents an overlap between data requests 1 and 2.) See Paragraph [0050], (A relationship manager component is configured to update a server-client session between the intermediary node and the server to remove a part of a first request that does not overlap with the second request, i.e. filtering out, via the selected handler (e.g. ), the third set of data from the one or more sets of data to request, based on a determination that the third set of data corresponds to a subpart of the data to which the first set of data or the second set of data corresponds (e.g. request 1 and request 2 have overlapping datasets, i.e. a correspondence).)
Tabatabai, VERMUELEN and VAN DEE ABEELE are analogous art because they are in the same field of endeavor, data transmission. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Tabatabai-VERMUELEN to include the method of managing overlapping requests as disclosed by VAN DEE ABEELE. Paragraph [0038] of VAN DEE ABEELE discloses that the method advantageously reduces server load by combining and/or otherwise reducing the number of server-client sessions. This represents an improvement in system performance by reducing the overall session load while still servicing every request for information.

Regarding dependent claim 39,
As discussed above with claim 37, Tabatabai-VERMEULEN-VAN DEN ABEELE discloses all of the limitations.
	VERMEULEN further discloses the step wherein the obtaining the first set of data from the one or more first data sources comprises obtaining property data, See Paragraph [0085], (A user can enter a query indicating desired metrics which the search system uses to discover attribute instances, i.e. obtaining property data.) See Paragraph [0078], (FIG. 4 illustrates a layout of data elements including attribute 406 having an identifier.)
and wherein the obtaining the second set of data from the one or more second data sources comprises obtaining reference data. See Paragraph [0068], (An associations cache 334 stores relationship between nodes.) See Paragraph [0069], (Cache components include data that can be quickly accessed by the system, i.e. obtaining reference data (e.g. relationship data stored in cache 334 may be obtained).)


Claim(s) 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tabatabai in view of VERMEULEN and VAN DEN ABEELE as applied to claim 33 above, and further in view of MITRA et al. (US PGPUB No. 2014/0337358; Pub. Date: Nov. 13, 2014).
Regarding dependent claim 35,
As discussed above with claim 33, Tabatabai-VERMEULEN-VAN DEN ABEELE discloses all of the limitations.
	Tabatabai-VERMEULEN-VAN DEN ABEELE does not disclose the step wherein the first data item comprises a first subpart and a second subpart, and wherein the obtaining, via the first selected handler the first dataset comprises accessing a first data source to obtain the first subpart and accessing a second, different data source to obtain the second subpart.
	MITRA disclose the step wherein the first data item comprises a first subpart and a second subpart, See FIG. 7, (Disclosing a method for obtaining data from partial information aggregated from a plurality of sources. FIG. 7 illustrates a partial 1, i.e. a set of data, having a plurality of related partials 1-4, i.e. first subpart (1) and second subpart (2).).
and wherein the obtaining, via the first selected handler the first dataset comprises accessing a first data source to obtain the first subpart and accessing a second, different data source to obtain the second subpart. See FIG. 7, (Related Partial 1 and Related Partial 2 access different data sources each in order to obtain information that comprises the set of data "Partial 1", i.e. obtaining the first set of data comprises accessing two different data sources corresponding to the first and second subparts.).
Tabatabai, VERMUELEN, VAN DEN ABEELE and MITRA are analogous art because they are in the same field of endeavor, data management. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Tabatabai-VERMUELEN-VAN DEN ABEELE to include the method of obtaining data from multiple sources as disclosed by MITRA. Doing so would allow the system to consolidate data from multiple sources into datasets that may be further combined or processed more easily as opposed to processing each partial data item separately.

Claim(s) 36 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tabatabai in view of VERMEULEN and VAN DEN ABEELE as applied to claim 33 above, and further in view of Forster et al. (US PGPUB No. 2009/0024987; Pub. Date: Jan. 22, 2009).
Regarding dependent claim 36,
As discussed above with claim 33, Tabatabai-VERMEULEN-VAN DEN ABEELE discloses all of the limitations.
	Tabatabai-VERMEULEN-VAN DEN ABEELE does not disclose the step wherein receiving the first request for the first data item comprises receiving a Uniform Resource Name (URN) as an identifier of the first data item, and further comprising determining the first associated type information from the URN.
	Forster discloses the step wherein receiving the first request for the first data item comprises receiving a Uniform Resource Name (URN) as an identifier of the first data item, and further comprising determining the first associated type information from the URN. See Paragraph [0046], (Disclosing a method having configuration files having a a <URNMappings> section for identifying a URN to uniquely represent data types within an XML representation of an object. See FIG. 7 illustrating the <URNMappings> tag having a specified <Type> tag for identifying a datatype, i.e. determining associated data type information from the URN and a <URN> tag for identifying a URN.).
	Tabatabai, VERMEULEN, VAN DEN ABEELE and Forster are analogous art because they are in the same field of endeavor, data handling and management. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Tabatabai-VERMEULEN-VAN DEN ABEELE to include the method of determining type information via URN resources as disclosed by Forster. Doing so would allow the system to transform and further process data of a plurality of data types to be handled by individual handlers as in FIG. 3 of Forster, wherein additional handlers may be created to extend system functionality.

Regarding dependent claim 40,
As discussed above with claim 37, Tabatabai-VERMEULEN-VAN DEN ABEELE discloses all of the limitations.
	Tabatabai-VERMEULEN-VAN DEN ABEELE does not disclose the step wherein the receiving the request for the first data item comprises receiving a Uniform Resource Name (URN) as an identifier, and wherein the operations further comprise determining the type information from the URN.
	Forster discloses the step wherein the receiving the request for the first data item comprises receiving a Uniform Resource Name (URN) as an identifier, and wherein the operations further comprise determining the type information from the URN. See Paragraph [0046], (Disclosing a method having configuration files having a a <URNMappings> section for identifying a URN to uniquely represent data types within an XML representation of an object. See FIG. 7 illustrating the <URNMappings> tag having a specified <Type> tag for identifying a datatype, i.e. determining associated data type information from the URN and a <URN> tag for identifying a URN.).
Tabatabai, VERMEULEN, VAN DEN ABEELE and Forster are analogous art because they are in the same field of endeavor, data handling and management. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Tabatabai-VERMEULEN-VAN DEN ABEELE to include the method of determining type information via URN resources as disclosed by Forster. Doing so would allow the system to transform and further process data of a plurality of data types to be handled by individual handlers as in FIG. 3 of Forster, wherein additional handlers may be created to extend system functionality.


Claim(s) 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tabatabai in view of VERMEULEN and VAN DEN ABEELE as applied to claim 37 above, and further in view of Sabino et al. (US PGPUB No. 2016/0110473; Pub. Date: Apr. 21, 2016).
Regarding dependent claim 38,
As discussed above with claim 37, Tabatabai-VERMEULEN-VAN DEN ABEELE discloses all of the limitations.
VERMEULEN further discloses the step wherein the operations further comprise, caching the graph node data structure in a cache coupled to a client-interfacing data service, See FIG. 3B and Paragraph [0068], (The system further comprises node cache 332 which may be used to store particular graph nodes, i.e. caching a graph node in a graph node data structure.)  See Paragraph [0069], (Cache components include data that can be quickly accessed by the system, i.e. returning at least one graph node in response to a request (e.g. graph nodes may be retrieve from node cache 332.)
	Tabatabai-VERMEULEN-VAN DEN ABEELE does not disclose the step of receiving a client request for the data item at the client-interfacing data service, and returning at least one graph node from the graph node data structure in response to the client request.
	Sabino discloses the step of receiving a client request for the data item at the client-interfacing data service, and returning at least one graph node from the graph node data structure in response to the client request. See Paragraph [0127], (The cache manager may retrieve at least one of the nodes or relationships from cache 1102 illustrated in FIG. 11, i.e. returning at least one graph node from the graph node data structure in response to the client request.) See Paragraph [0129], (The cache manager may receive a request for a portion of at least one of the nodes or relationships, i.e. receiving a client request for the data item at the client-interfacing data service, which may be retrieved from at least cache 1102.)
Tabatabai, VERMEULEN, VAN DEN ABEELE and Sabino are analogous art because they are in the same field of endeavor, content management. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Tabatabai-VERMEULEN-VAN DEN ABEELE to include the method of consolidating data into a graphing format in order to process requests in said graph format as disclosed by Sabino. Paragraphs [0063] and [0128] of Sabino disclose that the method enables faster access to information via the graph loader and caching functionalities respectively as retrieving data from a cache is faster than retrieving it from storage.

Response to Arguments
Applicant’s arguments with respect to claim(s) 21, 33, 37 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s amendments necessitated the new grounds of rejection presented in this Office Action.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando M Mari whose telephone number is (571)272-2498. The examiner can normally be reached Monday-Friday 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571) 270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FMMV/Examiner, Art Unit 2159                                                                                                                                                                                                        /AMRESH SINGH/Primary Examiner, Art Unit 2159